REVISED OCTOBER 11, 2007
           IN THE UNITED STATES COURT OF APPEALS of Appeals
                                            United States Court
                                                     Fifth Circuit

                    FOR THE FIFTH CIRCUIT         FILED
                                                                         October 10, 2007

                                                                      Charles R. Fulbruge III
                                       No. 06-20004                           Clerk



UNITED STATES OF AMERICA

                                                                       Plaintiff - Appellee
v.

RUSSELL MENZIES, also known as
JOHN RUSSELL KINCAID, also known as
JAMES O’SULLIVAN

                                                                   Defendant - Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                  (4:05-CR-67-2)


Before JOLLY, DAVIS, and WIENER, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Russell Menzies appeals the statutory maximum
sentence of 120 months imprisonment imposed following his guilty-plea
conviction for possession of a firearm by a convicted felon. On appeal, Menzies
advanced four claims of sentencing error: miscalculation of his Guidelines
offense level under U.S.S.G. § 2K2.1(b)(1)(C), based on the court’s finding that

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-20004

he possessed between eight and twelve firearms as a convicted felon; the
sentencing court incorrectly included two prior felony convictions in calculating
his base offense level under U.S.S.G. § 2K1.2(a)(2) and incorrectly determined
his criminal history category at IV; the sentencing court abused its discretion in
rejecting his request for a downward adjustment for acceptance of responsibility
under U.S.S.G. § 3E1.1; and the sentence imposed was unreasonable. Two
months after Menzies filed his appellate brief, the government filed a motion to
vacate his sentence and remand for resentencing, which a motion panel of this
court ordered carried with the case on appeal. In support of its motion, the
government conceded that the district court misapplied U.S.S.G. § 2K1.2(a)(2),
but the government did not address the remaining charges to the district court’s
Guidelines calculation raised by Menzies on appeal.
      We have reviewed the briefs of the parties and the record on appeal, as
well as the government’s extensive motion to vacate and the appendices thereto,
and we conclude that the government’s position is principled, well reasoned, and
meritorious. As both the government and Menzies seek vacatur of his sentence,
we grant the government’s motion, vacate Menzies’s sentence, and remand the
case to the district court for resentencing.
MOTION GRANTED; SENTENCE VACATED; CASE REMANDED FOR
RESENTENCING.




                                        2